Appellant was charged, tried and convicted of the crime of perjury. After imposition *Page 79 
of a five year sentence by the trial judge, he appealed to this court.
No appearance has been made here by appellant, either in person or through counsel, and no bills of exception are found in the record.
Under Article 502 of the Code of Criminal Procedure, error not patent on the face of the record cannot be availed of after verdict unless a bill of exceptions has been reserved to the adverse ruling. And Article 558 declares: "Unless the error is patent on the face of the record, an appellate court can not consider or determine any question which was not submitted to and passed upon by the trial judge."
An examination of the transcript does not reveal error in the proceedings.
The sentence and conviction are affirmed.
O'NIELL, C. J., absent.